DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed August 26, 2022 has been entered. Claims 1, 3-7, and 9-13 remain pending in the application.  Claims 2 and 8 are canceled. Newly added claims 14-17 are pending in the application.
The amendment to the claims filed on 08/26/2022 does not comply with the requirements of 37 CFR 1.121(c) because “each comprise an” in claim 11 lines 1-2 filed on 09/01/2020 is not shown in claim 11 filed on 08/26/2022.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 08/26/2022 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).



Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 10) about objections to claims 2-6 and 8-12, Examiner withdraws the objections after the amendment.

Regarding Applicant’s argument (REMARKS pages 10-12) about rejections of claims 1, 3-4, 7, and 9-10 under 35 U.S.C. 112(b), Examiner withdraws the rejections after the amendment except claim 1 about “using at least one of a phase or amplitude of the first sideband to determine at least one of: a distance between the transmitter and the first backscatter device, …… using at least one of a phase or amplitude of the second sideband to determine at least one of: a distance between the transmitter and the second backscatter device” in lines 15-17 and 22-24. The statement in specification paragraph [0067] is “Therefore, the amplitude of each sideband in the cumulative spectrum is dependent upon the sum of the distance from the transmitter 110 to the backscatter device 120 that generated that sideband, and the distance from that backscatter device 120 to the receiver.”  If there is no receiver at transmitter location, the distance measurement between the transmitter and the backscatter device is inoperable by “using at least one of a phase or amplitude of each sideband”. 

Applicant’s argument (REMARKS pages 12-14) about rejections under 35 U.S.C. 103 is moot based on the new ground rejections. 



Claim Objections
Claims 4 and 10 objected to because of the following informalities: “preset noise” in lines 10 and 12 in claim 1 and lines 9 and 11 in claim 10, respectively. It appears that it should be “preset noise threshold” because noise should not be preset. Appropriate corrections are required.

Claim 10 objected to because of typographical error: “determining” in line 10. It appears that it should be “determine”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recites the limitations: 1) “a first frequency of the first sideband” in lines 11-12, 11-12, and 14, respectively, and “a second frequency of the second sideband” in lines 12-13, 12-13, and 15, respectively. It is indefinite because sideband has a frequency range instead of one frequency. It is not clear what “a frequency” is within the “sideband”. 2) “a first sideband” in lines 6-7, 4-5, and 8, respectively, and “a second sideband” in lines 8, 8, and 11, respectively. It is indefinite because “the first modulated backscattered signal 125a comprises sidebands at frequencies fc+fo1 and fc-fo1” (see specification paragraph [0060]) and “the second modulated backscattered signal 125b comprises sidebands at frequencies fc+fo2 and fc-fo2” (see specification paragraph [0061]). It is not clear what “a first sideband” and “a second sideband” represent. Because the claim is indefinite and cannot be properly construed, for purposes of examination, the “sideband” is interpreted as “frequency offset”. Appropriate clarifications are required.

Claim 1 recites the limitation: “using at least one of a phase or amplitude of the first sideband to determine at least one of: a distance between the transmitter and the first backscatter device, …… using at least one of a phase or amplitude of the second sideband to determine at least one of: a distance between the transmitter and the second backscatter device” in lines 15-17 and 22-24. There is insufficient antecedent basis for this limitation in the claim. The sideband signal is generated at the backscatter location. If there is no receiver at transmitter location, as illustrated in Fig.1, the measurement between the transmitter and the backscatter device is inoperable because the method uses signal generated at backscatter device. Because the claim is indefinite and cannot be properly construed, for purposes of examination, it is assumed that Fig.1 item 110 is a transceiver. Appropriate clarifications are required.

Other claims are also rejected by virtue of their dependency on claims 1, 7 and 13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gollakota et al. (U.S. Patent No. 10873363, hereafter Gollakota) in view of Manku (U.S. Patent No. 2015/0048966, hereafter Manku).
Regarding claim 1, Gollakota discloses that a method (col.4 line 1 method) comprising: 
using a first backscatter device and a second backscatter device, the first backscatter device modulating and backscattering a carrier signal transmitted by a transmitter, the second backscatter device modulating and backscattering the carrier signal (col.6 lines 58-60, backscatter device, 108, 110, helper device, transmit, carrier signal; col.9 lines 20-21, modulation, performed by, backscatter device), wherein the first backscatter device  generates a first backscattered modulated signal comprising a first sideband, and the second backscatter device generates a second backscattered modulated signal comprising a second sideband {col.12 lines 27-33 [backscatter, (fwifi-Δf), backscatter device, fwifi, desired frequency, Δf, waveform utilized by backscatter device], 44-45 (modulated signal)}, 
receiving, by a receiver (Fig.1 item 106), at least one of the first backscattered modulated signal or the second backscattered modulated signal {col.6 lines 66-67, receiver 106, receiving; col.7 lines 1-3, transmitted by, backscatter device; Fig.1};  
However, Gollakota does not explicitly disclose different sideband and its corresponding location as well as distance estimation. In the same field of endeavor, Manku discloses that 
the first sideband being different from the second sideband in frequency {[0028] lines 6-7, backscatter, ID, signature, controlled offset frequency; ID signature means different backscatter has its own offset frequency}; 
a first frequency of the first sideband corresponding to a location of the first backscatter device, a second frequency of the second sideband corresponding to a location of the second backscatter device {[0034] line 10 
    PNG
    media_image1.png
    26
    93
    media_image1.png
    Greyscale
 ; different locations have different δt, resulting different Δf};
using at least one of a phase or amplitude of the first sideband to determine at least one of: 
a distance between the transmitter and the first backscatter device,
a distance between the receiver and the first backscatter device,
or a sum thereof; and 
using at least one of a phase or amplitude of the second sideband to determine at least one of: 2Application No. 16/907,364 Reply to Office Action of May 27, 2022 
a distance between the transmitter and the second backscatter device, 
a distance between the receiver and the second backscatter device, or 
a sum thereof.
{[0034] lines 11-14, round trip, transmit time, distance; [0045] lines 1-9, measuring, power, inversely proportional to, range, measuring, time delay, range, inversely proportional to time delay}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gollakota with the teachings of Manku to use different frequency offsets in backscattered signal as identification signature for different backscatter devices and generate backscatter signal with information of time delay. Doing so would identify backscatter devices via identification signature and extract location information from time delay and received signal power, as recognized by Manku ([0008] line 2; [0045] lines 1-9).

Regarding claim 3, which depends on claim 1, Gollakota discloses that in the method,
the carrier signal comprises a single frequency (col.7 line 57, carrier signal, single-frequency tone) and 
wherein the first frequency at which the first backscatter device generates the first sideband differs from the single frequency of the carrier signal by a first offset frequency dependent upon an identity or location of the first backscatter device, and the second frequency at which the second backscatter device generates the second sideband differs from the single frequency of the carrier signal by a second offset frequency dependent upon an identity or location of the second backscatter device {col.10 lines 3-4 (backscatter device, 108, 110, physically separate device), 28-31 (made up of frequencies, outside, desired frequency channel, transmission, backscatter device); Fig.1 item 108, 110 different identity; see rejection of claim 1 for “offset frequency dependent upon an identity or location of the backscatter device”}.

Regarding claim 5, which depends on claim 1, Gollakota discloses that in the method, modulating and backscattering the carrier signal comprises 
reflecting the carrier signal and analog amplitude modulating the reflected carrier signal by varying at least one of a first reflection coefficient of a first antenna or a second reflection coefficient of a second antenna, the first antenna being comprised by the first backscatter device, the second antenna being comprised by the second backscatter device {col.11 lines 42-56 (backscatter device, change antenna impedance, signal reflected by the antenna, Eq.(1),                         
                            
                                
                                    Γ
                                     
                                
                                
                                    1
                                
                                
                                    *
                                
                            
                        
                    ,                         
                            
                                
                                    Γ
                                     
                                
                                
                                    2
                                
                                
                                    *
                                
                            
                        
                    , reflection coefficients), 67 (achieved by, modulating, reflection); col.12 line 1, coefficients; col.15 lines 13-14, amplitude shift keying, analogous manner; Fig.1 items 108 and 110 have their own antennas}.


Regarding claim 7, Gollakota discloses that a system (col.1 lines 1-2, network, system) comprising: 
a first backscatter device to modulate and backscatter a carrier signal transmitted by a transmitter, wherein the first backscatter device generates a first backscattered modulated signal comprising a first sideband; a second backscatter device to modulate and backscatter the carrier signal transmitted by the transmitter, wherein the second backscatter device generates a second backscattered modulated signal comprising a second sideband; { col.6 lines 58-60, backscatter device, 108, 110, helper device, transmit, carrier signal; col.9 lines 20-21, modulation, performed by, backscatter device; col.12 lines 27-33 [backscatter, (fwifi-Δf), backscatter device, fwifi, desired frequency, Δf, waveform utilized by backscatter device], 44-45 (modulated signal)}; and 
at least one receiver to receive at least one of the first backscattered modulated signal or the second backscattered modulated signal, (col.6 lines 66-67, receiver 106, receiving; col.7 lines 1-3, transmitted by, backscatter device; Fig.1); 
However, Gollakota does not explicitly disclose different sideband and its corresponding location as well as distance estimation. In the same field of endeavor, Manku discloses that 
 the first sideband being different from the second sideband in frequency {[0028] lines 6-7, backscatter, ID, signature, controlled offset frequency; ID signature means different backscatter has its own offset frequency}; 
a first frequency of the first sideband corresponding to a location of the first backscatter device, a second frequency of the second sideband corresponding to a location of the second backscatter device {[0034] line 10 
    PNG
    media_image1.png
    26
    93
    media_image1.png
    Greyscale
 ; different locations have different δt, resulting different Δf};
wherein the system is configured to determine at least one of: 53867609-1M&C PG449401US20 
a first distance between the transmitter and the first backscatter device, 
a second distance between the receiver and the first backscatter device, 
a sum of the first distance and the second distance,
a third distance between the transmitter and the second backscatter device, 
a fourth distance between the receiver and the second backscatter device, or 
a sum of the third distance and the fourth distance.
{[0034] lines 11-14, round trip, transmit time, distance; [0045] lines 1-9, measuring, power, inversely proportional to, range, measuring, time delay, range, inversely proportional to time delay}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gollakota with the teachings of Manku to use different frequency offsets in backscattered signal as identification signature for different backscatter devices and generate backscatter signal with information of time delay. Doing so would identify backscatter devices via identification signature and extract location information from time delay and received signal power, as recognized by Manku ([0008] line 2; [0045] lines 1-9).

Regarding claim 9, which depends on claim 7, Gollakota discloses that in the system,
the carrier signal comprises a single frequency (col.7 line 57, carrier signal, single-frequency tone) and 
wherein the first frequency at which the first backscatter device generates the first sideband differs from the single frequency of the carrier signal by a first offset frequency dependent upon an identity or location of the first backscatter device, and the second frequency at which the second backscatter device generates the second sideband differs from the single frequency of the carrier signal by a second offset frequency dependent upon an identity or location of the second backscatter device  {col.10 lines 3-4 (backscatter device, 108, 110, physically separate device), 28-31 (made up of frequencies, outside, desired frequency channel, transmission, backscatter device); Fig.1 item 108, 110 different identity; see rejection of claim 1 for “offset frequency dependent upon an identity or location of the backscatter device”}.

Regarding claim 11, which depends on claim 7, Gollakota discloses that in the system,
the first backscatter device comprises a first antenna and is configured to modulate and backscatter a first reflected carrier signal by reflecting the carrier signal and analog amplitude modulate the first reflected carrier signal by varying a first reflection coefficient of the first antenna, and  the second backscatter device comprises a second antenna and is configured to modulate and backscatter a first reflected carrier signal by reflecting the carrier signal and analog amplitude modulate the second reflected carrier signal by varying a second reflection coefficient of the second antenna {Fig.1 items 108 and 110 have their own antennas; col.1 line 60, backscatter device, includes, antenna; col.11 lines 42-56 (backscatter device, change antenna impedance, signal reflected by the antenna, Eq.(1),                         
                            
                                
                                    Γ
                                     
                                
                                
                                    1
                                
                                
                                    *
                                
                            
                        
                    ,                         
                            
                                
                                    Γ
                                     
                                
                                
                                    2
                                
                                
                                    *
                                
                            
                        
                    , reflection coefficients), 67 (achieved by, modulating, reflection); col.12 line 1, coefficients; col.15 lines 13-14, amplitude shift keying, analogous manner}.



Claims 4, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gollakota and Manku as applied to claims 1 for claim 4 and 7 for claim 10, respectively, above, and further in view of Lazaro et al. (Lazaro A, Lorenzo J, Villarino R, Girbau D. Backscatter transponder based on frequency selective surface for FMCW radar applications. Radioengineering. 2014 Jun 1;23(2):632-41, hereafter Lazaro).
Regarding claim 4, which depends on claim 1, Gollakota discloses that the method further comprising
obtaining a frequency spectrum comprising a first frequencies of the first backscattered modulated signal received by the receiver and a second frequencies of the second backscattered modulated signal received by the receiver (col.5 lies 40-48, first frequency, modulation, second, frequency, backscatter signal, third frequency, receive, at third frequency), 
a frequency band corresponding to an identity or location of the first or the second backscatter device {col.10 lines 3-4 (backscatter device, 108, 110, physically separate device), 28-31 (made up of frequencies, outside, desired frequency channel, transmission, backscatter device); Fig.1 item 108, 110 different identity}.
However, Gollakota and Manku do not explicitly disclose cumulative frequency spectrum with peak amplitude at sideband. In the same field of endeavor, Lazaro discloses that
cumulative frequency spectrum {Fig.9(a)},
identifying a peak amplitude within a frequency band {Fig.9(a)},
determining that the first peak amplitude corresponds to the first sideband when the first peak amplitude exceeds a first preset noise threshold and determining that the second peak amplitude corresponds to the second sideband when the second peak amplitude exceeds a second preset noise threshold {Fig.9(a), peak above noisy level; page 637 lines 1-2 from bottom on left, sideband peaks, modulation, tag; page 634 lines 6-11 below Eq.(6), tag, modulated, peaks, detected, noise floor, limited}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Manku with the teachings of Lazaro to use spectral information around backscattered frequency in distance measurement. Doing so would provide a distance measurement approach with less disturbance caused by multipath reflections, as recognized by Lazaro {page 632 lines 6-8 (major challenges, disturbances, multipath), 22-26 (range measurement, spectrum, around Ftag, peaks) of paper main body on right}.


Regarding claim 10, which depends on claim 7, Gollakota discloses that in the system,
 the receiver is configured to obtain a frequency spectrum comprising a first frequency of the first backscattered modulated signal received by the receiver and a second frequencies of the second backscattered modulated signal received by the receiver (col.5 lies 40-48, first frequency, modulation, second, frequency, backscatter signal, third frequency, receive, at third frequency),
a frequency band corresponding to an identity or location of the first or the second backscatter device {col.10 lines 3-4 (backscatter device, 108, 110, physically separate device), 28-31 (made up of frequencies, outside, desired frequency channel, transmission, backscatter device); Fig.1 item 108, 110 different identity}.
However, Gollakota and Manku do not explicitly disclose cumulative frequency spectrum with peak amplitude at sideband. In the same field of endeavor, Lazaro discloses that
cumulative frequency spectrum {Fig.9(a)},
to identify a peak amplitude within a frequency band {Fig.9(a)},
determine that the first peak amplitude corresponds to the first sideband when the first peak amplitude exceeds a first preset noise threshold and determine that the second peak amplitude corresponds to the second sideband when the second peak amplitude exceeds a second preset noise threshold {Fig.9(a), peak above noisy level; page 637 lines 1-2 from bottom on left, sideband peaks, modulation, tag; page 634 lines 6-11 below Eq.(6), tag, modulated, peaks, detected, noise floor, limited}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Manku with the teachings of Lazaro to use spectral information around backscattered frequency in distance measurement. Doing so would provide a distance measurement approach with less disturbance caused by multipath reflections, as recognized by Lazaro {page 632 lines 6-8 (major challenges, disturbances, multipath), 22-26 (range measurement, spectrum, around Ftag, peaks) of paper main body on right}.


Regarding claim 13, Gollakota and Manku do not disclose autonomous guided vehicle navigation system. In the same field of endeavor, Lazaro discloses that an autonomous guided vehicle navigation system (page 632 lines 5-6 from bottom on left, automotive, radar; radar is for guiding vehicle navigation) comprising a system and at least one autonomous guided vehicle, the at least one autonomous guided vehicle comprising a transmitter configured to transmit a wireless carrier signal {Fig.1, radar, XT(t)}, and
the system comprising: 
a first backscatter device to modulate and backscatter a carrier signal transmitted by a transmitter, wherein the first backscatter generates a first backscattered modulated signal comprising a first sideband; 
a second backscatter device to modulate and backscatter the carrier signal transmitted by the transmitter, wherein the second backscatter device generates a second backscattered modulated signal comprising a second sideband, the first sideband being different from the second sideband in frequency; and 
at least one receiver to receive at least one of the first backscattered modulated signal or the second backscattered modulated signal, a first frequency of the first sideband corresponding to a location of the first backscatter device, a second frequency of the second sideband corresponding to a location of the second backscatter device; 
wherein the system is configured to determine at least one of: 7Application No. 16/907,364 Reply to Office Action of May 27, 2022 
a first distance between the transmitter and the first backscatter device, 
a second distance between the receiver and the first backscatter device, 
a sum of the first distance and the second distance, 
a third distance between the transmitter and the second backscatter device, 
a fourth distance between the receiver and the second backscatter device, or 
a sum of the third distance and the fourth distance.
(see rejection of claim 7)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Manku with the teachings of Lazaro to use backscatter device on automotive collision avoidance radar. Doing so would provide a distance measurement approach with less disturbance caused by multipath reflections, as recognized by Lazaro {page 632 lines 5-6 from bottom on left (applications, automotive collision avoidance radar), on paper main body on right lines 6-8 (major challenges, disturbances, multipath), 22-26 (range measurement, spectrum, around Ftag, peaks) }.

Regarding claim 14, which depends on claim 13, Gollakota discloses that in the system,
the carrier signal comprises a single frequency (col.7 line 57, carrier signal, single-frequency tone) and 
wherein the first frequency at which the first backscatter device generates the first sideband differs from the single frequency of the carrier signal by a first offset frequency dependent upon an identity or location of the first backscatter device, and the second frequency at which the second backscatter device generates the second sideband differs from the single frequency of the carrier signal by a second offset frequency dependent upon an identity or location of the second backscatter device {col.10 lines 3-4 (backscatter device, 108, 110, physically separate device), 28-31 (made up of frequencies, outside, desired frequency channel, transmission, backscatter device); Fig.1 item 108, 110 different identity; see rejection of claim 1 for “offset frequency dependent upon an identity or location of the backscatter device”}.

Regarding claim 15, which depends on claim 13, Gollakota discloses that in the system, 
the receiver is configured to obtain a frequency spectrum comprising a first frequency of the first backscattered modulated signal received by the receiver and a second frequency of the second backscattered modulated signal received by the receiver (col.5 lies 40-48, first frequency, modulation, second, frequency, backscatter signal, third frequency, receive, at third frequency), 
a frequency band corresponding to an identity or location of the first or the second backscatter device {col.10 lines 3-4 (backscatter device, 108, 110, physically separate device), 28-31 (made up of frequencies, outside, desired frequency channel, transmission, backscatter device); Fig.1 item 108, 110 different identity} 
However, Gollakota and Manku do not explicitly disclose cumulative frequency spectrum with peak amplitude at sideband. In the same field of endeavor, Lazaro discloses that
cumulative frequency spectrum {Fig.9(a)},
to identify a peak amplitude within a frequency band {Fig.9(a)},
determine that the first peak amplitude corresponds to the first sideband when the first peak amplitude exceeds a first preset noise threshold, and determining that the second peak amplitude corresponds to the second sideband when the second peak amplitude exceeds a second preset noise threshold {Fig.9(a), peak above noisy level; page 637 lines 1-2 from bottom on left, sideband peaks, modulation, tag; page 634 lines 6-11 below Eq.(6), tag, modulated, peaks, detected, noise floor, limited}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Manku with the teachings of Lazaro to use spectral information around backscattered frequency in distance measurement. Doing so would provide a distance measurement approach with less disturbance caused by multipath reflections, as recognized by Lazaro {page 632 lines 6-8 (major challenges, disturbances, multipath), 22-26 (range measurement, spectrum, around Ftag, peaks) of paper main body on right}.

Regarding claim 16, which depends on claim 13, Gollakota discloses that in the system,
the first backscatter device comprises a first antenna and is configured to modulate and backscatter a first reflected carrier signal by reflecting the carrier signal and analog amplitude modulate the first reflected carrier signal by varying a first reflection coefficient of the first antenna, and the second backscatter device comprises a second antenna and is configured to modulate and backscatter a second reflected carrier signal by reflecting the carrier signal and analog amplitude modulate the second reflected carrier signal by varying a second reflection coefficient of the second antenna {col.11 lines 42-56 (backscatter device, change antenna impedance, signal reflected by the antenna, Eq.(1),                         
                            
                                
                                    Γ
                                     
                                
                                
                                    1
                                
                                
                                    *
                                
                            
                        
                    ,                         
                            
                                
                                    Γ
                                     
                                
                                
                                    2
                                
                                
                                    *
                                
                            
                        
                    , reflection coefficients), 67 (achieved by, modulating, reflection); col.12 line 1, coefficients; col.15 lines 13-14, amplitude shift keying, analogous manner; Fig.1 items 108 and 110 have their own antennas}.



Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gollakota and Manku as applied to claims 1 and 7, respectively, above, and further in view of Clare et al. (U.S. Patent No. 9449202, hereafter Clare)
Regarding claim 6, which depends on claim 1, Gollakota and Manku do not disclose multilateration method. In the same field of endeavor, Clare discloses that the method further comprising 
determining a location of the transmitter, at least one of the first backscatter device, the second backscatter device or the receiver using a multilateration method {col.32 lines 42 (location, tag, determine), 50-51 (locating node, multilateration), 55 (location, tag)} and 
at least one of the determined distances between the transmitter and each of the first backscatter device and the second backscatter device, the determined distances between the receiver and each of the first backscatter device and the second backscatter device, or the determined sums thereof (see rejection of claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Manku with the teachings of Clare to use multilateration method for positioning. Doing so would provide location information in a monitor system as a mesh network, as recognized by Clare (col.3 lines 16-18, monitor system, mesh network; Fig. 30 item 2180, location estimate).


Regarding claim 12, which depends on claim 7, Gollakota and Manku do not disclose multilateration method. In the same field of endeavor, Clare discloses that the system further configured to 
determine a location of the transmitter, at least one of the first backscatter device, the second backscatter device or the receiver using a multilateration method {col.32 lines 42 (location, tag, determine), 50-51 (locating node, multilateration), 55 (location, tag)} and 
at least one of the determined distances between the transmitter and each of the first backscatter device, and the second backscatter device, the determined distances between the receiver and each of the first backscatter device and the second backscatter device, or the determined sums thereof (see rejection of claim 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Manku with the teachings of Clare to use multilateration method for positioning. Doing so would provide location information in a monitor system as a mesh network, as recognized by Clare (col.3 lines 16-18, monitor system, mesh network; Fig. 30 item 2180, location estimate).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gollakota, Manku, and Lazaro as applied to claim 13 above, and further in view of Clare.
Regarding claim 17, which depends on claim 13, Gollakota, Manku, and Lazaro do not disclose multilateration method. In the same field of endeavor, Clare discloses that the further configured to
determine a location of the transmitter, at least one of the first backscatter device, the second backscatter device or the receiver using a multilateration method {col.32 lines 42 (location, tag, determine), 50-51 (locating node, multilateration), 55 (location, tag)} and 
at least one of the determined distances between the transmitter and each of the first backscatter device and the second backscatter device, the determined distances between the receiver and each of the first backscatter device and the second backscatter device, or the determined sums thereof (see rejection of claims 1, 7 or 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota, Manku, and Lazaro with the teachings of Clare to use multilateration method for positioning. Doing so would provide location information in a monitor system as a mesh network, as recognized by Clare (col.3 lines 16-18, monitor system, mesh network; Fig. 30 item 2180, location estimate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          

/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648